             Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 1 of 16



                             IN THE UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF ARKANSAS
                                                                             EAsiet\~~Q~1sAS
                                       CENTRAL DIVISION                            MAY O3 2021


CHARLINE WRIGHT

vs.                                   CASE NO.

WATSON CHAPEL SCHOOL DISTRICT,
A Public Body Corporate                                                               DEFENDANT

                                          COMPLAINT                                                IA
                                                            This case assigned to District Judge ill LL
                                                                                                        1/ e(
                                            Introduction    and to Magistrate Judge   __..,_R~-'il"i•..-}t-------
        This is a civil rights action brought pursuant to 42 U.S.C.S. § 2000e et seq. (Title VII of

the Civil Rights Act of 1964, as amended), the Age Discrimination in Employment Act (ADEA),

which is codified at 29 U.S.C.S. §§ 621-634, in order to recover damages against the defendants

for the unlawful discriminatory employment practices that the plaintiff Charline Wright has been

subjected to, all on account of her race, age, sex, and in retaliation for having opposed

discriminatory practices. The plaintiff also seeks relief pursuant to 42 U.S.C.S. § 1983, in that the

unlawful employment practices were committed by the defendants while acting under color oflaw.

This is also an action for declaratory judgment pursuant to 28 U.S.C. § 2201 to declare the rights

and other legal relations between the parties. The plaintiff is also seeking equitable relief and

injunctive relief as well.

                                                 I.
                                            Jurisdiction

        1.       Jurisdiction and venue of this Court are invoked pursuant to 28 U.S.C. §§ 1331,

1343, 1391, 42 U.S.C.S. § 2000e et seq. (Title VII of the Civil Rights Act of 1964, as amended),

29 U.S.C. § 626 (ADEA).


                                                 1
         Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 2 of 16



       2.      The unlawful employment practices alleged to have been committed against the

plaintiff were committed in the State of Arkansas, and in Jefferson County, Arkansas.


                                                II.
                                              Parties

       3.      The plaintiff Charline Wright is an African American female who is sixty-three

(63) years old, with a date of birth of August 29, 1957.

       4.      The defendant Watson Chapel School District, is a public body corporate, that is

organized under the laws for the State of Arkansas pursuant to Ark. Code Ann. § 6-13-102, for the

purpose of providing education primarily to children within the boundaries of said school district,

which is located in Jefferson County, Arkansas.

       5.      The defendant Watson Chapel School District (Watson Chapel) is an employer

within the meaning of 42 U.S.C.S. § 2000e (b), (g), and (h).

                                                III.
                                               Facts

       6.      After completing high school in Pine Bluff, Arkansas, Ms. Wright obtained her

Bachelor of Science degree in mathematics and mathematics education.

       7.      Mrs. Wright then obtained her masters in secondary school leadership.

       8.      Mrs. Wright started her teaching career with the Pine Bluff School District during

the 1979-1980 school year as a secondary mathematics teacher.

       9.      Mrs. Wright retired from the Pine Bluff School District in September 2007.

       10.     Mrs. Wright then came out of retirement, and started working for the Pulaski

County Special School District (PCSSD), where she taught as a secondary mathematics teacher

from 2008 to 2015.



                                                  2
          Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 3 of 16



        11.     Mrs. Wright then returned to the Pine Bluff School District during the 2014-2015

school year as a math coach, where she remained until approximately June 2016.

        12.     In January 2017, Mrs. Wright was hired as a part-time math teacher for the Watson

Chapel School District, a position that she held until May 2017.

        13.     In August 2017, Mrs. Wright was hired by the Watson Chapel School District as a

tutor for supplemental services, working as a tutor for secondary math.

        14.     The Watson Chapel School District employs approximately 317 people, of which

180 are certified staff.

        15.     At all times herein mentioned, Dr. Jerry Guess was employed by the Watson Chapel

School District as the superintendent of school.

        16.     On July 19, 2018, Mrs. Wright was employed by the Watson Chapel School District

as a Secondary Instructional Math Specialist.

        17.     On or about July 26, 2018, Mrs. Wright was given a contract by the Watson Chapel

School District, working as a Secondary Instructional Math Specialist.

        18.     However, when Mrs. Wright was given her contract on or about July 26, 2018, she

was only given credit for 10 years of teaching rather than 38.5 years, making her annual pay of

$50,897.00, when it should have been $60,001.00.

        19.     When Mrs. Wright brought this oversight to the attention of Norma Walker, the

Business Manager for the defendant school district, Mrs. Wright was given a new contract

crediting her with 38.5 years of teaching experience, and her pay was adjusted to the proper amount

of$60,001.00 per year.

        20.     As a Secondary Instructional Math Specialist, Mrs. Wright was responsible for the

supervision of the math teachers at the secondary level, and also had the responsibility of guiding



                                                   3
           Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 4 of 16



the math curriculum, implementation of Arkansas standards for math, analyzed data for

assessment, as well as monitored the instruction, among other responsibilities.

       21.     During the January 13, 2020 board meeting, the Watson Chapel School District's

Board of Education allowed Rana McClain, a Caucasian math teacher to teach 4 out of her 6

periods, with one additional period as a preparatory period for a total of seven (7) periods. In

essence, Mrs. McClain was on contract for 5 periods, (four teaching periods and one preparatory

period).

       22.     The school board voted to allow Ms. McClain to teach her four math periods and

have her one preparatory period as an accommodation for her having to take care of a sick family

member.

       23.     Mrs. McClain was allowed to come to work late at the start of her third period class.

       24.     Mrs. Wright was given the added duty of teaching Mrs. Wright's first two (2) math

periods, which she started doing in January 2020.

       25.     On or about June 1, 2020, Mrs. Wright spoke with Dr. Jerry Guess as to why she

was not being paid for the additional duty of having to teach Mrs. McClain two (2) math periods;

Mrs. Wright asked whether this was an oversight. Dr. Guess stated that he could not pay Mrs.

Wright for two (2) jobs. However, Mrs. Wright was asking to be paid for additional duties like

her white counterparts were being paid.

       26.     Also, on or about June 2, 2020, Mrs. Wright brought to the attention of the Watson

Chapel School District that there were thirty-nine (39) certified employees who received two or

more additional duties, and were compensated for their additional duties, with 75% of those

employees being white and 25% of those employees being black.




                                                 4
         Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 5 of 16



       27.     Mrs. Wright mentioned that it was her belief that she was being denied additional

compensation for her additional duty due to her race and age.

       28.     Dr. Guess denied Mrs. Wright's request for additional compensation for the

additional duties of being assigned to teach Mrs. McClain's two (2) math periods.

       29.     Mrs. Wright filed a grievance over the matter, but the school board voted to uphold

Dr. Guess' recommendation in refusing to provide the plaintiff with additional duty pay.

       30.     During the 2018/2019 school year, the Watson Chapel School District employed

four secondary instructional specialists, with two secondary mathematics specialists: a) V arnette

Bruce (B/F) and b) Charline Wright, and two (2) Secondary Literacy Specialists: a) Frances

Whitney Dutton (W/F) and b) Kaneshashay Barnes -Adams (B/F) (resigned June 11, 2019), both

of whom are significantly younger than the plaintiff.

       31.     During the 2018/2019 school year, the Watson Chapel School District employed

four elementary instructional specialists, with two (2) elementary mathematics specialists: a)

Lakendra Lovelady (B/F) (resigned June 11, 2019) and b) Barbara Varnell (W/F) elementary math

specialist and two others employed as elementary literacy specialist: a) Teresa Farver Morgan

(B/F) and b) Erica Mauldine (B/F), who returned to the classroom in August 2019.

       32      During the 2019/2020 school year, there were three (3) secondary instructional

specialists, two of whom were employed as secondary math specialists: a) V arnette Bruce (B/F),

b) Charline Wright (B/F), and a third person was employed as a secondary literacy specialist -

Frances Withney Dutton (WIF).

       33.     Also, during the 2019/2020 school year, there were three elementary instructional

specialists, with two employed as elementary mathematics specialists: a) Barbara Varnell (W/F)

and b) Reginald Forte (B/M), both of whom are substantially younger than the plaintiff. The third



                                                5
          Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 6 of 16



instructional specialist was Teresa Farver Morgan (B/F), who was employed as an elementary

literacy specialist.

        34.      During the 2020/2021 school year, there were two (2) secondary instructional

specialists employed as secondary mathematics specialists: a) Varnette Bruce (B/F) and b) Barbara

Varnell (W/F), who was hired on June 8, 2020.

        35.     During the 2020/2021 school year, there were (2) elementary instructional

specialists - one elementary mathematics specialist - Reginald Forte (B/M) 1, who was hired on

July 12, 2019, and Teresa Farver Morgan (B/F).

        36.      Both Mr. Forte and Ms. Morgan are significantly younger than the plaintiff.

        37.      On March 16, 2020, the Cleveland County School District agreed to hire Frances

Whitney Dutton as a certified school teacher to teach high school English, which was ratified by

the Cleveland County School Board on April 13, 2020.

        38.     Upon information and belief, Dr. Guess was aware of the fact that Mrs. Dutton was

being hired by the Cleveland County School District shortly before April 13, 2020. During a board

meeting on May 11, 2020, Dr. Guess recommended that the board accept Mrs. Dutton's

resignation, which the board agreed.

        39.      On April 27, 2020, the defendant school district through Dr. Guess gave the

plaintiff a Notice of Non-Renewal, stating that Dr. Guess would recommend to the school board

that the plaintiff's contract be non-renewed.

        40      At the time that Dr. Guess handed the plaintiff her Notice of Non-Renewal, he was

aware of the fact that Mrs. Dutton had been hired by the Cleveland County School District.



1Mr. Forte was hired by the Watson Chapel School District on June 11, 2018 as an elementary math teacher. Then
on July 12, 2019, Mr. Forte was hired by the Watson Chapel School District as an Elementary Instructional
Facilitator.

                                                      6
            Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 7 of 16



       41.       During the June 8, 2020 school board meeting, Dr. Guess recommended to the

board that Linda Davis and Charline Wright's contracts be non-renewed.

       42.      Also, during the June 8, 2020 board meeting, Dr. Guess recommended that the

following individuals be hired:

       a.        Ben Fox - high school head baseball coach

       b.        Barbara Varnell as Secondary Instructional Facilitator

       c.        Benny Arnold - Asst. Coachffeacher

       d.        Kimberly Stepps - Speech Pathologist

       e.       Billy Williams - Bus Driver

       f.       Diane Pendegrass - Cafeteria Manager

       g.        Felicia Shelton - High School Cheer/Dance Sponsor.

                                                 IV.
            Race Discrimination - Title VII of the Civil Rights Act of 1964 (as amended)

       43.       The plaintiff re-alleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 42, supra., inclusive as though set forth herein word for word.

       44.      On or about January 13, 2020, the plaintiff was assigned the teaching responsibility

of teaching the two (2) math classes of Rana McClain.

       45.      On June 2, 2020, the plaintiff brought to the attention of Dr. Guess and the Watson

Chapel School District that most of the Caucasian certified staff members were being paid for two

or more of their additional duties, while very few of the African American certified staff members

were not being paid for two or more additional duties.

       46.      Dr. Guess advised the plaintiff that she could not be paid for "doing two jobs at the

same time."




                                                  7
         Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 8 of 16



        47.     One of the many white certified staff members being paid for two additional duties

was Frances Dutton.

        48.     Frances Dutton was paid an additional pay of $2,500.00 for her additional duty of

Advance Placement Specialist, despite only having to deal with advance placement issues on an

infrequent basis, while Mrs. Wright to teach two (2) math classes daily.

        49.     The defendant attempts to justify the additional pay for Mrs. Dutton by contending

that the Advance Placement Specialist is an additional job, when in fact Watson Chapel Personnel

Policy No. 2, p. 6 lists advance placement as an additional duty, and not an additional job.

        50.     The plaintiff was required to teach two (2) periods of math each day, which was

not part of her Secondary Math Specialist's contract.

        51.     The defendant attempted to justify its refusal to provide additional compensation to

Mrs. Wright for having to teach two (2) math classes for Mrs. McClain as it being an additional

duty, when in fact it is teaching math classes, which makes it an additional job.

        52.     The plaintiff was hired as a secondary math instructional specialist, which does not

involve classroom work.

        53.     A math teacher is separate and apart from that of a secondary instructional math

instructional specialist.

        54.     Furthermore, Barbara Varnell, a Caucasian female teacher was employed by the

district as an Elementary Math Facilitator.

        55.     When the defendant non-renewed the plaintiff's contract, they moved Ms. Varnell

up to the Secondary Math Specialist position, with the additional duty of advancement placement

coordinator.    Ms. Varnell was provided an additional stipend of $2,500.00 for the advance

placement coordinator's duties.



                                                 8
         Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 9 of 16



       56.     At the time that Ms. Vamell was placed in the Secondary Math Specialist position,

she did not possess a secondary teaching certification.

       57.     Ms. Vamell was placed at the secondary math specialist position, to replace the

plaintiff, who had been non-renewed.

       58.     The plaintiff was subjected to disparate treatment on account of her race, when she

was afforded less favorable terms and conditions of her teaching contract than that of her white

counterparts in violation of Title VII of the Civil Rights Act of 1964 (as amended).

                                                V.
                        Age Discrimination in Employment Act (ADEA)

       59.     The plaintiff re-alleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 58, supra., inclusive as though set forth herein word for word.

       60.     On June 8, 2020, Dr. Jerry Guess recommended to the Watson Chapel School

District's Board of Education that the plaintiff's contract be non-renewed due to budgetary

constraints and a decrease in student enrollment.

       61.     The defendant has a practice of allowing more senior personnel to "bump" less

senior personnel during times of reduction in force.

       62.     Despite the fact of this practice, the plaintiff was not allowed to "bump" a less

senior employee by the name of Reginald Forte, who was hired by the defendant as an Elementary

Mathematics Specialists on July 12, 2019.

       63.     The defendant opted to keep Mr. Forte due to him being significantly younger than

the plaintiff, in violation of Title VII of the Civil Rights Act of 1964 (as amended), and the Age

Discrimination in Employment Act (ADEA).




                                                9
        Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 10 of 16



        64.     Furthermore, the defendant allowed a younger white female (Barbara Varnell) to

move from her position of elementary math facilitator to secondary math specialist position, which

is the position that the plaintiff was taken out of when she was non-renewed.

        65.     The defendant opted to allow Ms. Varnell to transition into the secondary math

specialist position due to her being significantly younger than the plaintiff, in violation of Title VII

of the Civil Rights Act of 1964 (as amended), and the Age Discrimination in Employment Act

(ADEA).

                                                VI.
                                         Sex Discrimination

       66.     The plaintiff re-alleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 65, supra., inclusive as though set forth herein word for word.

       67.     The plaintiff was subjected to discrimination based on her sex when the defendant

school district opted to keep Reginald Forte, rather than allowing the plaintiff to "bump" a less

senior elementary math specialist employee.

       68.     The plaintiff was subjected to disparate treatment on account of her sex, in violation

of Title VII of the Civil Rights Act of 1964 (as amended).

                                                 VII.
                                              Retaliation

       69.     The plaintiff re-alleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 68, supra., inclusive as though set forth herein word for word.

       70.     On June 2, 2020, the plaintiff brought to the attention of the defendant school

district that white certified staff members were being paid two additional compensations for taking

on additional duties, while black certified staff members were in large part not.




                                                  10
        Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 11 of 16



       71.     On June 8, 2020, Dr. Guess recommended to the Watson Chapel School District

that the plaintiff's contract be non-renewed, despite the fact that Frances Dutton had already

announced that she was leaving the district and resigned from the district on May 11, 2020.

       72.     In that Frances Whitney Dutton was leaving the defendant school district, this

eliminated the need to non-renew the plaintiff's contract.

       73.     Also, the defendant school district non-renewed plaintiff's contract and then moved

Barbara Varnell from her position of elementary math specialist to secondary math specialist, all

done for the purpose of non-renewing plaintiff's contract.

       74.     Despite having justifications to retain the plaintiff with the defendant school

district, the defendant opted instead to non-renew the plaintiff's contract, in retaliation of the

plaintiff complaining about acts of discrimination, in violation of Title VII of the Civil Rights Act

of 1964 (as amended).

       75.     The above-mentioned acts of discrimination and retaliation were committed by the

defendant acting under color of law, making this cause of action enforceable pursuant to 42

u.s.c.s. § 1983.
                                              VIII.
                                     Procedural Requirement

       76.     The plaintiff re-alleges and incorporates by reference each and every allegation

contained in paragraphs 1 through 75, supra., inclusive as though set forth herein word for word.

       77.     On October 14, 2020, the plaintiff filed a Charge of Discrimination (No. 493-2020-

01842) with the Equal Employment Opportunity Commission (EEOC), contending that she had

been discriminated against in terms and conditions of her employment with the defendant, when

she was denied additional compensation for assuming additional job responsibilities and when she

was non-renewed her secondary math specialist's contract, due to her race, age, sex and in

                                                 11
         Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 12 of 16



retaliation for having complained about discriminatory treatment, in violation of Title VII of the

Civil Rights Act of 1964 (as amended). (See Charge of Discrimination attached herein as

Plaintiff's Exhibit "A").

        78.     In response to the plaintiff's Charge of Discrimination that she filed with the EEOC,

said agency issued her a "Dismissal and Notice of Rights" letter dated February 3, 2021, which

inter a/ia gave the plaintiff the right to sue the defendant within 90 days from the date she received

the above-mentioned letter. (A copy of said "Notice of Right to Sue" letter is attached to this

complaint and is identified as Plaintiff's Exhibit "B").

        79.     The plaintiff has met the statutory requirement of filing this complaint within ninety

(90) days after receiving the "Dismissal and Notice of Rights" letter.

                                                IX.
                                              Damages

        80.     The plaintiff incorporates by reference the allegations contained in paragraphs 1-

79 of the plaintiff's complaint, and adopts each as if set out herein word for word.

        81.     As a direct and proximate cause of the discriminatory practices that the defendant

subjected the plaintiff to on account of her sex, race and the continued acts of retaliation, the

plaintiff has suffered economic loss by way of lost wages in an amount to be proven at the trial of

this matter.

        82.     Furthermore, due to the discriminatory and retaliatory acts of the defendant, the

plaintiff has experienced mental anguish, embarrassment, pain and suffering in an amount to be

proven at the trial of this matter.

                                         JURY DEMAND

        83.     The plaintiff requests that this matter be tried before a fair and impartial jury of

twelve (12) persons.

                                                 12
        Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 13 of 16



       THEREFORE, the plaintiff is seeking the following relief for the above-described unlawful

employment practices:

       a.      declare that the plaintiff has been subjected to unlawful discriminatory practices on

account of her race, sex, age, and subjected to retaliation for having complained about unlawful

discriminatory practices;

       b.      reinstatement and back pay;

       c.      compensatory damages;

       d.      attorney's fees;

       e.      the cost of prosecuting this action;

       f.      and for all other equitable, legal, and just relief.



                                                                Respectfully submitted,

                                                                Austin Porter Jr., No. 86145
                                                                PORTER LAW FIRM
                                                                323 Center Street, Suite 1035
                                                                Little Rock, Arkansas 72201
                                                                Telephone: 501-244-8200
                                                                Facsimile: 501-372-5567


                                                        By:




Date: May 3, 2021.




                                                  13
                      Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 14 of 16

EEOC Form 5 (11/09)
                                                                                                                             Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
       This fonn is affected by the Privacy Act of 1974. See enclosed Privacy Act
              Statement and other infonnation before completing this fonn.
                                                                                               •
                                                                                               ~
                                                                                                    FEPA
                                                                                                    EEOC
                                                                                                                             No(s):


                                                                                                                              493-2020-01842
                                                                                                                                          and EEOC
                                                               State or local Agency, if any
Name (indicate Mr., Ms., Mrs.)                                                                              Home Phone                  Year of Birth

MRS. CHARLINE A WRIGHT                                                                                (870) 413-1950                      1957
Street Address                                                         City, State and ZIP Code

P.O. BOX 2432, PINE BLUFF,AR 71613

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency
That I Believe Discriminated Against Me or Others. (If more than two, list under PARTICULARS below.)
Name                                                                                                No. Employees. Members            Phone No.

WATSON CHAPEL HIGH SCHOOL                                                                                15 -100               (870) 879-0220
Street Address                                                         City. State and ZIP Code

4000 CAMDEN ROAD, PINE BLUFF, AR 71603

Name                                                                                                No. Employees, Members            Phone No.


Street Address                                                         City, State and ZIP Code




DISCRIMINATION BASED ON (Check appropriate box(es).)                                                        DATE(S) DISCRIMINATION TOOK PLACE


 00                   •                  00      •                    • •                                         Earliest
                                                                                                            06-01-2020
                                                                                                                                       Latest
                                                                                                                                     07-13-2020
                                               •
         RACE              COLOR               SEX             RELIGION             NATIONAL ORIGIN

   00                            00
             •
             RETALIATION
                       OTHER (Specify)
                                         AGE         DISABILITY


THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):
                                                                              GENETIC INFORMATION
                                                                                                                   •         CONTINUING ACTION


 I was hired in July 2018 as a Secondary Math Instructional Specialist to lead high school math
 teachers' efforts to Increase academic achievement for all students. My coworker a Literacy
 Specialist (White, younger) was paid more for her addltlonal duties as an Advanced
 Placement Specialist. A math teacher resigned in January 2020 and a replacement teacher
 could not cover all the classes of the resigned teacher. I was asked to teach two of the
 classes in addition to my Secondary Math Instructional Specialist duties. My employer list all
 salaries and addltlonal compensation on the district website. The listing Includes employees
 who are compensated for 2 or more additional duties with 76% White and 24% Black. I filed a
 grievance for not receiving additional compensation for my additional teacher duties and it
 was denied. I was told by a Board member that I should be happy with my salary without the
 additional duty compensation and the Board decided unanimously to deny my grievance for
 additional compensation despite the 76% white receiving additional compensation for their
 two or more addltlonal duties and one White employee received three additional duty
 compensations. Mv contract was not renewed on June 8. 2020 and I was told due to me
I want this charge filed with both the EEOC and the State or local Agency,          NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                   I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.              is true to the best of my knowledge, information and belief.
                                                                                    SIGNATURE OF COMPLAINANT


   Digitally signed by Charline Wright on 10-14-2020                                                                   PLAINTIFF'S

                                                                                                                   I ,r•err
                                                                                    SUBSCRIBED AND SWORN TO B
                     06:36 PM EDT                                                   (month, day, yea!)
                      Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 15 of 16
EEOC Form 5 (11/09)

                                                                                                                        Agency(ies) Charge
                      CHARGE OF DISCRIMINATION                                             Charge Presented To:
      This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
             Statement and other information before completing this form.
                                                                                               •(K]     FEPA
                                                                                                        EEOC
                                                                                                                        No(s):


                                                                                                                         493-2020-01842
                                                                                                                                       and EEOC
                                                              State or local Agency, if any
  having the least senior hire date as a Secondary Math Instructional Specialist. I was Informed
  a (White) female younger Elementary Instructional Specialist was allowed to (move up) to
  the Secondary (high school) Literacy position. A younger Black (male) Elementary Math
  Instructional Specialist was renewed with a least hire date than I. But, I was not allowed to
  move down to the elementary level when the white female was allowed to move up to
  secondary level. This means that me being told that I had the least hire date Is not true. The
  Black male Math Instructional Specialist had the least hire date. I believe I was not
  compensated for additional duties because of my race (Black) In violation of Title VII of the
  Clvll Rights Act of 1964, as amended and because of my age (62) In violation of the Age
  Discrimination in Employment Act of 1967, as amended. I believe I was subjected to different
  terms and conditions because of my sex (female) and age (62). I also believed I was
  discharged (non-renewed) in retaliation for filing discrimination complaints in violation of
  Tltle VII.




I want this charge filed with both the EEOC and the State or local Agency,         NOTARY - When necessary for State and Local Agency Requirements
if any. I will advise the agencies if I change my address or phone number
and I will cooperate fully with them in the processing of my charge in
accordance with their procedures.                                                  I swear or affirm that I have read the above charge and that it
I declare under penalty of perjury that the above is true and correct.             is true to the best of my knowledge, information and belief.
                                                                                   SIGNATURE OF COMPLAINANT


   Digitally signed by Charline Wright on 10-14-2020                               SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                     06:36 PM EDT                                                  (month, day, yea/)
                      Case 4:21-cv-00357-BSM Document 1 Filed 05/03/21 Page 16 of 16
 EEOC Form 161 (11/2020)                 U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

                                                 DISMISSAL AND NOTICE OF RIGHTS
 To:    Charline A. Wright                                                            From:    Little Rock Area Office
        P.0. Box 2432                                                                          820 Louisiana
        Pine Bluff, AR 71613                                                                   Suite 200
                                                                                               Little Rock, AR 72201



       D                    On behalf of person(s) aggrieved whose identity is
                            CONFIDENTIAL (29 CFR §1601.7(all
 EEOC Charge No.                                EEOC Representative                                                  Telephone No.

                                                Brittney Wilkerson,
 493-2020-01842                                 Investigator                                                         (501) 324-6016
 THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
       D         The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.


       D         Your allegations did not involve a disability as defined by the Americans With Disabilities Act.


       D         The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.


       D         Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged
                 discrimination to file your charge

       [K]       The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no
                 determination about whether further investigation would establish violations of the statute. This does not mean the claims
                 have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC
                 makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.
       D         The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

       D         Other (briefly state)

                                                        - NOTICE OF SUIT RIGHTS -
                                                  (See the additional information attached to this fonn.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age
Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be
lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations} of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)
before you file suit may not be collectible.

                                                                    On behalf of the Commission

                                                                                                                    02/03/2021
Enclosures(s)                                                                                                                (Date Issued)
                                                                William A. Cash, Jr.,
                                                                Area Office Director
cc:
           Jerry Guess                                                              Allen P. Roberts
           Superintendent                                                           Allen P. Roberts, P.A.
           WATSON CHAPEL SCHOOL DISTRICT                                            PO Box280
           4100 Camden Road                                                         Camden, AR 71701
           Pine Bluff, AR 71603
                                                                                                                             PLAINTIFPS
                                                                                                                               EXHIBIT
                                                                                                                         I     {J
